204 F.3d 713 (7th Cir. 2000)
ROBERT P. BEATTY,    Plaintiff-Appellant,v.PHILLIP S. WOOD and WOOD & JOHNSON, P.C.,    Defendants-Appellees.
No. 98-4226
In the  United States Court of Appeals  For the Seventh Circuit
Argued September 10, 1999Decided February 17, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 98 C 871--Suzanne B. Conlon, Judge.
Before POSNER, Chief Judge, EASTERBROOK and ROVNER,  Circuit Judges.
ROVNER, Circuit Judge.


1
Robert P. Beatty filed  this legal malpractice case against Phillip S.  Wood and Wood & Johnson, P.C. (hereinafter  jointly referred to as "Wood") alleging that  attorney negligence by Wood precluded his age  discrimination case against the FAA. Beatty was  employed with the FAA, Department of  Transportation from 1962 until his retirement in  September 1996. He was an Air Traffic Manager of  Willow Run Tower at Detroit Metro from 1987 to  1995, and in 1992 Dennis Ragle became his  supervisor. In 1995, Ragle issued Beatty a  performance rating of "unacceptable" for the  period from August 1993 to March 1995, and on  April 10, 1995, Ragle reassigned him to the  position of Program Specialist at Detroit Metro.  That position was the same pay and grade as Air  Traffic Manager, but Beatty contends that in  contrast to the Air Traffic Manager position, it  was a much lower profile position with no  management responsibilities and no possibility  for promotion. Beatty refused to report to the  reassigned position when it commenced in June  1995, and claimed medical leave for a year. When  the FAA sought further proof of eligibility for  medical leave after the year, he chose instead to  voluntarily retire. During that same time period,  Beatty also challenged the reassignment in two  forums. He filed an administrative grievance  challenging the reassignment and the performance  evaluation, and in August 1995 he filed an EEOC  complaint. In both he alleged age discrimination.  The FAA ultimately agreed to change the  performance evaluation from "unsuccessful" to  "fully successful," but refused to alter the  reassignment, declaring that it was based on his  conduct not his performance.


2
Wood represented Beatty in an appeal of his  administrative grievance to the United States  Merit Systems Protection Board ("Merit Board").  That appeal was unsuccessful because the Merit  Board ruled that a reassignment to a position of  the same grade and pay was not an adverse  employment action redressible by the Board. The  EEOC complaint was dismissed in November 1995, on  the grounds that Beatty's filing of a negotiated  grievance required dismissal. All parties agree  that the EEOC dismissal was erroneous, and could  have been reversed if a timely appeal was taken.  Unfortunately, that did not happen. Wood received  a copy of the dismissal, but never informed  Beatty. Wood maintains that it was not  representing Beatty before the EEOC, but conceded  representation for the purposes of the summary  judgment motion below, and thus we assume it on  appeal as well. Beatty became aware of the  dismissal only after he contacted first Wood and  then the EEOC. Although Wood filed an appeal on  Beatty's behalf in April 1996, that appeal was  dismissed as untimely. Beatty subsequently  brought this action alleging professional  negligence in the failure of Wood to timely  appeal the dismissal of the 1995 EEOC  complaint.1

I.

3
Illinois law controls the professional  negligence claim, and provides for recovery where  a plaintiff can prove the existence of an  attorney-client relationship, a duty arising from  that relationship, actual damages, and proximate  cause such that "but for" the attorney's  negligence, the plaintiff would have prevailed in  the underlying action. Lucey v. Law Offices of  Pretzel & Stouffer, Chtd., 703 N.E.2d 473, 476  (Ill. App. 1 Dist. 1998); Adams v. Sussman &  Herzberg, 684 N.E.2d 935, 938 (Ill. App. 1 Dist.  1997). Thus, in order to succeed on such a claim,  the plaintiff must show that his underlying case,  in this case the age discrimination claim, was  meritorious. Nika v. Danz, 556 N.E.2d 873, 882  (Ill. App. 4 Dist. 1990).


4
All parties agree that the EEOC dismissal of  the claim based on the pendency of the grievance  was erroneous. Wood's expert conceded that the  EEOC erroneously dismissed the complaint because  it believed Beatty had filed a grievance under a  negotiated labor agreement, when in fact his  grievance was filed under an agency  administrative grievance system which did not in  itself prevent an employee from filing a  concurrent EEOC complaint. Therefore, the  question is whether the claim of discrimination  could have succeeded under the Age Discrimination  in Employment Act (ADEA). Because Beatty has  produced insufficient evidence to demonstrate a  viable ADEA case, he has failed to establish a  claim of professional negligence and the district  court properly granted summary judgment.

II.

5
A plaintiff can establish age discrimination  through direct evidence, or more commonly through  the burden-shifting method of McDonnell-Douglas  Corp. v. Green, 411 U.S. 792 (1973). Kaniff v.  Allstate Ins. Co., 121 F.3d 258, 263 (7th Cir.  1997). Beatty argues under both standards.


6
As direct evidence of age discrimination, he  identifies comments allegedly made by Ragle.  First, Beatty argues that the grievance  examiner's summary of statements contains a  comment by Ragle that Beatty "was close to  retirement age and they were not going to fire  him. [H]e's been around a long time." Moreover,  Ragle admitted that he may have stated that they  needed "new blood." Neither of these comments  provides direct evidence of age discrimination.  The first comment was made by Ragle to the  grievance examiner in discussing why Beatty was  not placed on a performance improvement period  ("PIP"):


7
He [Ragle] said that you put a person on a PIP  when you are going to take adverse action. A PIP  is something that is done for someone who doesn't  know his job, and Bob was an experienced  individual. He said that Bob was close to  retirement age, and they were not going to fire  him. "He's been around a long time-- it was more  of a conduct issue than a performance issue."


8
Those interview notes do not provide evidence of  age discrimination. If anything, it appears that  they were disinclined to fire Beatty because of  his years of experience with the company and  because he was nearing retirement. Beatty can  hardly claim that they discriminated against him  by taking less drastic action against him because  of his age and experience. The context is further  clarified by a subsequent quote in the grievance  examiner's notes in which Ragle said management  "wasn't going to fire someone in the latter part  of his career; there was a lot of worth still in  him." Those comments merely indicate that age was  a factor in the decision not to fire him. It says  nothing about whether age played a role in the  decision to reassign him, as opposed to leaving  him in his same position. For that determination,  Beatty still must show that the identified  reasons for the reassignment were pretextual. See  e.g. Kaniff, 121 F.3d at 263; Pitasi v. Gartner  Group, Inc., 184 F.3d 709, 715 (7th Cir. 1999)  (holding that an employer's suggestion of  retirement did not give rise to an inference of  discrimination when presented as a more palatable  option to dismissal or layoff; plaintiff required  to demonstrate that employer's reasons for the  dismissal or layoff were pretextual).


9
The second statement identified by Beatty, that  Ragle said they needed "new blood," fares no  better. That statement does not, in isolation,  evidence age-based discriminatory animus. See  e.g. Fortier v. Ameritech Mobile Communications,  Inc., 161 F.3d 1106, 1113 (7th Cir. 1998)  (indicating that the term "new blood" in the  abstract means a change and is not direct  evidence of age discrimination). Of course, in  some contexts, it might well be indicative of age  discrimination, but there was absolutely no  evidence produced in this case to provide such a  context. See e.g. Fortier, 161 F.3d at 1113  (examining context in which remarks were made)  and Buckley v. Hospital Corp. of America, 758  F.2d 1525, 1530 (11th Cir. 1985) ("new blood"  evidence of age discrimination incontext) cited  in Robinson v. PPG Industries, Inc., 23 F.3d  1159, 1165 n.3 (7th Cir. 1994). Therefore, Beatty  has failed to produce direct evidence of age  discrimination.


10
Absent direct evidence, age discrimination may  be demonstrated indirectly through the McDonnell-  Douglas framework. Under that approach, Beatty  must first demonstrate a prima facie case of  discrimination by a preponderance of the  evidence. The burden then shifts to the FAA to  come forward with evidence of a legitimate  nondiscriminatory reason for discharging Beatty.  If the FAA does so, then Beatty must demonstrate  that the FAA'a proferred reason is pretextual.  Pitasi, 184 F.3d at 716. It is this third prong  that the district court and the parties in this  case dispute. All appear to assume that the first  two prongs would be met, but contest whether  Beatty could meet his burden of proving that the  asserted reasons were pretextual. To meet that  burden, Beatty must be able to demonstrate that  the proferred reasons for the reassignment had no  basis in fact, that they did not actually  motivate the reassignment, or that they were  insufficient to motivate the reassignment.  Collier v. Budd Co., 66 F.3d 886, 892 (7th Cir.  1995).


11
We turn, then, to the reasons given by the FAA  for the reassignment from Air Traffic Manager to  Program Specialist, and to Beatty's arguments  that they were pretextual. Most of those  justifications for the reassignment boil down to  the perception that Beatty exhibited an  authoritarian style of supervision that was ill-  suited to the changing nature of the workforce  and the cooperative management methods being  implemented at the FAA. The specific "conduct  problems" which sparked the reassignment  included: Beatty's opposition to the "Hub" system  implemented by the FAA; the hostile climate  towards women and minorities under Beatty's  supervision; poor management decisions and use of  resources; and Beatty's disregard of FAA  directives and falsification of time records.


12
The FAA had instituted an intermediate level of  management between the air traffic facilities and  the regional offices called the "Hub," through  which the facilities were supposed to  communicate. Ragle reported that Beatty disliked  the Hub concept and attempted to undermine it,  including ordering his subordinates to conceal  information from the Hub and rebuking a  subordinate for contacting the Hub regarding an  issue. FAA employees Sharon Bishop and Babbette  Hodges confirmed that problem.


13
Ragle also decried the climate of the facility  under Beatty's supervision, which he  characterized as hostile to women and minorities.  A number of formal and informal complaints had  been filed against Beatty in the years preceding  the reassignment regarding that workplace  atmosphere, including several EEOC complaints. In  August 1994, Ragle personally investigated a  complaint by one employee and found Beatty to be  at fault. The FAA then sent an organizational  development team to Willow Run, and the report  from the team indicated a hostile environment at  the facility toward women and people of color.  Beatty was subsequently sent to diversity  training, but Ragle did not believe that the  situation had improved.


14
In addition, Ragle identified a number of poor  management practices by Beatty which caused him  concern. The FAA documented an occurrence in  which Beatty failed to report an aircraft  accident in a timely manner, instead waiting four  days to do so. Beatty also disobeyed FAA  directives regarding vehicle crossing of runways  and procedures for "taxi into position and hold."  Moreover, Beatty allowed improper time-keeping  practices, allowing controllers to regularly  leave early without documenting that in the time  records. He also had problems in limiting the use  of overtime, and in efficiently running the  facility in a time of dwindling resources.  Finally, Ragle believed that Beatty showed poor  judgment in allowing a party at the base of the  Willow Run tower in view of the public, in which  air traffic controllers were drinking beer. Ragle  ordered him not to allow any further parties of  that nature. This occurred a few years before the  reassignment, but Ragle had learned that Beatty  continued to refer to the incident, telling his  subordinates "that's what happens when the Hub  finds out what we are doing."


15
In response to the FAA's litany of problems  culminating in the reassignment, Beatty provides  virtually no evidence of pretext. He argued that  the organizational specialists did not report  significant problems with the facility, and that  Ragle's notes of the meeting with them did not  reflect that Beatty had been unable to manage the  facility. Beatty also pointed to some positive  comments about his performance, including that he  had a positive relationship with the union, and  that the perception of a hostile environment was  limited to two women. Beatty suggested that the  problem was with the complaining women, not his  management of the facility. Similarly, he  acknowledges that he did not follow the FAA  directives, but claims his method was superior  and was ultimately the procedure adopted by the  FAA. Finally, he asserted that the beer party  incident occurred during the prior rating period,  and he was given a meritorious rating for that  time period.


16
Beatty's response does not demonstrate that the  FAA's reasons were pretextual. In fact, his  response in large part does not even directly  address the reasons given by the FAA, but rather  points to other instances of positive feedback as  evidence that he was doing a good job. That falls  far short of establishing pretext. "For purposes  of the ADEA, we may not be concerned with whether  the decision was right or wrong, fair or unfair,  well-considered or precipitous. We must look only  at whether the decision was discriminatory or, in  the pretext analysis, whether it actually did  underlie the plaintiff's termination." O'Connor  v. DePaul Univ., 123 F.3d 665, 670 (7th Cir.  1997). Beatty has produced nothing to demonstrate  that the asserted reasons were not the true basis  for the reassignment. He questions the wisdom of  the decision, pointing to positive attributes of  his performance, but that is irrelevant to the  pretext analysis. For the most part, however, he  does not challenge the facts relied on by Ragle  in his decision, but disputes Ragle's assessment  of those facts. For instance, he does not refute  the incidents regarding the Hub, or the disregard  of the FAA directives, but instead attempts to  explain his actions. As long as Ragle actually  relied on those incidents to make his decision to  reassign Beatty, the reasons are not pretextual.  As we stated in O'Connor, "on the issue of  pretext our only concern is the honesty of the  employer's explanation," and there is no evidence  calling that into question here. Id. at 671.  Therefore, Beatty could not withstand summary  judgment on the ADEA claim because he has no  evidence of pretext.2 Without a meritorious  ADEA claim, Beatty cannot establish damages from  the alleged legal malpractice, and his claim must  fail.


17
Beatty makes one last effort, however, to  salvage his professional negligence claim,  arguing that his ADEA claim would have netted him  money in a settlement even if he could not have  ultimately succeeded on the merits. In other  words, Beatty attempts to show damages not by  demonstrating that his case was meritorious, but  by showing that he could have obtained settlement  for the nuisance-value of the suit if he had been  able to bring the ADEA claim. A legal malpractice  cause of action is meant to provide a litigant  with damages that he would have been entitled to  under law had the case been properly handled. It  is not a vehicle for compensating a litigant for  the damages that could have been extracted by  pursuit of a meritless case. For that reason,  under Illinois law an element of a legal  malpractice claim is the requirement that  plaintiff demonstrate that "but for" the  attorney's negligence, he would have prevailed in  the underlying action. Lucey, 703 N.E.2d at 476.  We have already held that the thrust of that  requirement is that "a malpractice plaintiff  cannot prevail merely by showing that his claim  which his lawyer booted, though baseless, had  some nuisance value." Jones Motor Co. v.  Holtkamp, Liese, Beckemeier & Childress, P.C.,  197 F.3d 1190, 1193 (7th Cir. 1999).


18
For the above reasons, the decision of the  district court is AFFIRMED.



Notes:


1
 Beatty filed another EEOC complaint in 1996 after  he retired, alleging constructive discharge. That  case was settled. Wood argues that the 1996 claim  encompassed the reassignment issue, and that the  settlement rendered his claim for damages  meritless. Because of our disposition of this  appeal, we need not address this claim.


2
 Beatty presented an alternative argument for  finding age discrimination, arguing that similar  reassignments occurred twice in the past, and in  both cases it was a successful effort to force  the employee into retirement. That allegation, if  supported, could raise an inference of  discrimination, but Beatty presents no facts to  support the bald allegation. He fails to even  identify the two individuals involved, much less  present evidence that they were forced into  retirement or that the reassignment was done for  that purpose. Therefore, this allegation is too  conclusory to support his argument.